Citation Nr: 0813534	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, to include service in Vietnam.  He died in May 
2004.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran died of myelodysplastic syndrome which was caused 
by his exposure to herbicides while serving in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002);  38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died in May 2004 and the appellant filed her 
claim for service connection for the cause of the veteran's 
death in June 2004.  She contends that the veteran died as a 
result of myelodysplastic syndrome that was caused by his 
exposure to Agent Orange during his period of service in the 
Republic of Vietnam.

The veteran's DD-214 reveals that the veteran's Army duty 
included a one year tour in the Republic of Vietnam during 
the Vietnam era.  Accordingly, it is presumed that the 
veteran was exposed to herbicides during service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The veteran's death certificate reveals that the veteran died 
in May 2004 of myelodysplastic syndrome.

In September 2005, a private physician stated that he had 
cared for the veteran for some years.  The physician noted 
that the veteran had myelofibrosis that progressed to a 
myeloid leukemia.  The physician opined that the veteran's 
exposure to Agent Orange likely contributed to the veteran's 
bone marrow disorder that caused his death.  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In this case there is competent medical evidence in support 
of the appellant's claim that the veteran's exposure to Agent 
Orange during service contributed to the veteran's death and 
there is no medical evidence to the contrary.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Due 
to the favorable outcome of the appellant's claim, a 
discussion of the duties to notify and assist is unnecessary.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


